department of the treasury int ernal revenue service washington d c number release date cc pa cbs br2 gl-106360-01 uilc date memorandum for associate area_counsel sb_se from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject advisory opinion-claims in escrow violation of stay this memorandum responds to a request for advice received from your office on date you have asked us to consider whether the service violates the automatic_stay when it issues a form notice of federal taxes due to an escrow company involved with a taxpayer’s refinancing of non-estate property during a chapter bankruptcy in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information issue in a chapter case does the service violate the debtor’s automatic_stay when it issues a form notice of federal taxes due to an escrow company refinancing the debtor's non-estate property conclusion no because form is informational rather than coercive or threatening and the debtor initiated the communication from the service in order to refinance non- estate property the service does not violate the stay when it provides form background you state that this issue frequently arises in the context of a chapter debtor operating under a confirmed plan the debtor wishes to refinance property which is not a part of the bankruptcy_estate usually in order to obtain funds to complete the plan early or to secure a more favorable interest rate in cases where the debtor intends to use the refinancing proceeds to buy out future plan obligations both the chapter trustee and the debtor’s counsel usually know about the transaction in other cases however the debtor’s counsel may not be involved the escrow company performing the transaction requests a lien payoff amount from the service and the service responds by providing a form notice of federal taxes due form is informational in nature it contains the identity of the taxpayer and the sums due for taxes secured_by lien on the property and it includes calculations for interest and penalties form further states that the service will file a certificate of release of federal_tax_lien upon payment of the amount due because the property being refinanced is legally vested in the debtor not the bankruptcy_estate court approval has not been requested discussion bankruptcy code sec_362 provides that the automatic_stay arises immediately upon filing of the bankruptcy petition prohibiting any act to create perfect or enforce against property of the debtor any lien to the extent that such lien arose before the commencement of the case sec_362 further prohibits any act to collect assess or recover a claim against the debtor that arose before the commencement of the case the stay extends to property of the estate until it is no longer property of the estate and with respect to other acts it continues until the case is closed or dismissed or a discharge is granted or denied b c sec_362 when a chapter plan is confirmed b c b states that all estate property vests in the debtor unless the plan or confirmation order provides otherwise the automatic_stay has three dimensions it protects the debtor it protects the debtor’s property and it protects the property of the bankruptcy_estate in re 23_f3d_241 9th cir the purposes of the automatic_stay are to facilitate the debtor’s rehabilitation by protecting the debtor from collection and other harassing actions by creditors and to provide for orderly liquidation of the debtor’s assets in order to assure that all creditors are treated equally 804_f2d_1487 9th cir cert_denied 482_us_929 although the language any act is broad courts limit the scope of the stay in reference to its purposes see 51_f3d_1078 d c cir cert_denied 516_us_866 23_f3d_241 9th cir thus while seemingly broad in scope the automatic_stay provisions should be construed no more expansively than is necessary to effectuate legislative purpose in 99_br_12 n d cal the court found simply no language in sec_362 designed to stay actions initiated by the debtor courts have further allowed creditors to send letters offering to continue conducting business with the debtors if they reaffirm their debt see in re 851_f2d_81 3d cir 79_f3d_43 7th cir in these cases the courts have determined such communications do not violate the stay provided they are not threatening or coercive as the court described in brown t he respite is not from communication with creditors but from the threat of immediate action by creditors such as foreclosure or a lawsuit brown f 2d pincite see also in re 116_br_567 s d ohio letters that are isolated and informational are less likely to result in violations of the automatic_stay in morgan guaranty f 2d pincite the court considered whether presentation of a note to the debtor’s bank violated the automatic_stay after considering the legislative purpose for the stay the court concluded the mere act of presentment does not interfere with orderly administration of the estate the debtor’s breathing spell or the status quo presentment cannot be characterized as harassment particularly where the creditor presents its notes to the payor bank rather than to the debtor we conclude that the language and purposes of sec_362 do not bar mere requests for payment unless some element of coercion or harassment is involved thus case law clearly indicates that communications from creditors do not violate the stay in the absence of threats or coercion therefore responding to an escrow company’s request for a lien payoff amount with a form consisting merely of a factual statement of the amount the debtor owes the service the method to calculate interest and the property to which the lien has attached does not violate the stay if you have any further questions please contact the attorney assigned to this matter at
